Citation Nr: 0025899	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-13 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than January 30, 
1996 for a 10 percent disability rating for urethral 
stricture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from January 1972 to 
July 1973. 

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  The Board in 
December 1998 remanded the case to the RO for further 
development.  The case has recently been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  In April 1978 the RO denied a compensable rating for 
urethral stricture; the veteran did not appeal the April 1978 
rating decision.

2.  The veteran's claim for increase received at the RO on 
January 30, 1996 was supported by evidence showing no 
ascertainable increase in the disability during the years 
prior to the date of receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 30, 
1996 for a 10 percent rating for urethral stricture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.155, 3.157, 3.158, 3.400, 4.1, 4.7, 4.31, 4.115a, 
Diagnostic Code 7518 (effective prior to February 17, 1994); 
38 C.F.R. §§ 4.115a,b, Diagnostic Code 7518; 59 Fed. Reg. 
2523-2529 (Jan. 18, 1994) (effective February 17, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that in May 1973 VA received a copy of a May 
1973 report of a military medical board that had found 
urethral strictures aggravated by service.  VA issued a 
rating for vocational rehabilitation purposes only in May 
1973 based on the medical board report.  The rating listed 
residuals of urethral strictures as 10 percent disabling.  
There was also an April 1973 application for National Service 
Life Insurance that VA received in January 1974.  In August 
1974 VA issued a memorandum rating for insurance purposes 
only that relied on the military medical board report.  

The veteran's service medical records were received in 
September 1974 and showed he was evaluated for voiding 
complaints during hospitalizations in 1973.  In addition to 
the medical board report, there was a physical evaluation 
board that found urethral structures 10 percent disabling 
according to VA Code "7818". 

The veteran's letter VA received in early November 1976 
mentioned he had been discharged in 1973 with a 10 percent 
disability, inquired about his status and asked about 
insurance he may have through VA.  He also asked when he 
would start receiving his "pention".  The RO in November 
1976 advised him of his insurance number and that there was 
no record of a claim for compensation or pension.  The 
veteran in February 1978 returned the application form sent 
with the letter.  Therein he noted treatment in service for 
blood in the urine and urinary stricture and having been 
treated by a physician in 1974 for kidney stones.  He also 
indicated on the form that he had previously filed a claim 
for VA vocational rehabilitation benefits.  

A VA examiner reported in March 1978 that physical 
examination was unremarkable and that a retrograde 
urethrogram demonstrated a bulbous urethral stricture and 
some area of meatal stenosis.  The examiner reported that 
culture and sensitivity of his urine were sterile and that 
laboratory analysis showed normal renal function and an 
unremarkable complete blood count.  

The impression was meatal stenosis and bulbous urethral 
stricture.  The examiner's recommendation that the veteran 
not be eligible for disability was based on the belief that 
the stricture was present prior to military service.  The 
examiner stated that both problems could be readily corrected 
with an operation.  The examiner said that alternatively he 
could continue with urethral dilations, which he refused at 
this time.  

The RO in April 1978 issued a rating decision that granted 
service connection for urethral stricture based on 
aggravation.  The RO assigned a noncompensable (0 percent) 
rating under Diagnostic Code 7518 criteria from February 1978 
on finding that a compensable disability was not shown.  The 
rating decision referred to the August 1976 memorandum rating 
that granted service connection based on aggravation and the 
recent examination.  The RO in April 1978 issued written 
notice to the veteran at his address of record.  

The claims file includes correspondence in 1982 from a Member 
of Congress and a United States Senator on behalf of the 
veteran and the VA's response.  There is also a VA reply of 
December 1994 to the veteran's inquiry for military records 
on file.  

VA received the veteran's claim for increase on January 30, 
1996 wherein he said that the service connected "urethra 
condition" had become worse over the years.  The RO in 
February 1996 asked him for evidence to support the claim for 
increase.  

On a VA examination in March 1996 the veteran said he had 
several dilations since military service and that his last 
cystoscopy had been in 1981.  He said that in the past few 
months he had increasing difficulty starting the stream.  His 
urinalysis was reported as normal.  The examiner reported 
that he had normal urination but difficulty starting a 
stream, no infective process, no pain or tenesmus and no 
requirement for pad or appliance.  The diagnoses were 
urethral stricture secondary to scar tissue, recurrent, and 
congenital hypospadias.  

In April 1996, KT, MD, reported that the veteran had urethral 
stricture and hypospadias and needed cystopic dilation.  An 
enclosed clinical report of April 1996 shows the veteran 
complained of straining to void, narrowing of the stream and 
spraying of urination.  Dr. KT felt the narrowing of the 
stream was probably secondary to urethral stricture that 
could be taken care of with a cystodilation.  

The RO in May 1996 considered the examination report and 
applied 38 C.F.R. § 4.7 when it granted a 10 percent rating 
under Diagnostic Code 7518 criteria from January 30, 1996.  
The veteran disagreed with the February 1996 effective date, 
arguing that it should go back to the original claim date, as 
the disability was exactly the same then and now.  He said 
that he filed his original compensation claim when he was 
discharged from the Navy.  In his appeal he argued, in 
essence, the disability was 10 percent in 1973 when he left 
service and unchanged in 1978, when he was examined by a 
physician who appeared to know little about his case.  He 
said that he did not remember receiving any notice of appeal 
rights and that at the time VA was not very "user 
friendly".  His hearing testimony elaborated upon his 
written argument as previously stated and reiterated in May 
1997.


Criteria

Initially, the Board notes that the veteran did not appeal 
the 1978 rating decision that addressed the disability 
evaluation for urethral stricture and the decision is final.  
38 U.S.C. § 7105(c); 38 C.F.R. § 3.105(a) (1999); earlier 
versions of the law and regulation are essentially in 
accord).  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  




A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except etermination to him or her. Otherwise, 
that determination will 
become final. The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).


The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  

Ascertainable (to ascertain) means "to find out definitely; 
learn with certainty or assurance; determine".  The Random 
House College Dictionary, 78 (Rev. ed. 1982).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decision maker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.

Renal dysfunction: requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular shall be rated 100 percent.

An 80 percent rating is provided for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion. A 
60 percent rating is provided for constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101. 


A 30 percent rating is provided for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101. A 0 percent 
rating is provided for albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
diagnostic code 7101.

Voiding dysfunction: rate particular condition as urine 
leakage, frequency, or obstructed voiding, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress Incontinence: Requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day may be rated 60 percent. 
Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day shall be rated 40 percent. 
Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day shall be rated 20 percent. 

Urinary frequency: a 40 percent rating is provided for 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night.  Daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night shall be rated 20 percent. Daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night shall be rated 10 percent.

Obstructed voiding: a 30 percent rating is provided for 
urinary retention requiring intermittent or continuous 
catheterization. A 10 percent rating is provided for marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: 1. Post void residuals greater than 150 cc. 2. 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec). 3. Recurrent urinary tract infections secondary 
to obstruction. 4. Stricture disease requiring periodic 
dilatation every 2 to 3 months. A 0 percent rating is 
provided for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.




Urinary tract infection: poor renal function shall be rated 
as renal dysfunction. Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
shall be rated 30 percent. A 10 percent rating is provided 
for long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management.  
38 C.F.R. § 4.115a, effective February 17, 1994. 

Urethra, stricture of: rate as voiding dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7518, effective February 
17, 1994.

Urethra, stricture of: requiring frequent dilations with 
cystitis shall be rated 30 percent. Requiring dilations every 
2 or 3 months shall be rated 10 percent.  Slight to moderate, 
healed, requiring only occasional dilations (1 or 2 times a 
year) shall be rated 0 percent.  38 C.F.R. § 4.115a, 
Diagnostic Code 7518, effective prior to February 17, 1994.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.



Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  


Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim.  The RO conscientiously 
developed the record to address the concerns mentioned in the 
Board remand.  The RO contacted the veteran regarding sources 
of medical treatment.  The holding in Stegall v. West, 11 
Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  

The Board sought to have a record that would support an 
informed determination and asked the RO to request additional 
medical evidence from the veteran.  The RO was conscientious 
in developing the record and the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to the 
claim.  No reference was made to records pertinent to the 
claim during the year prior to the January 1996 claim for 
increase.  Those obtained on remand were dated several months 
after the date of claim.  



Although the veteran in April 2000 mentioned a communication 
problem regarding outstanding records, he also stated that he 
believed VA had all the information.  He did not refer to any 
record of treatment in the year prior to filing the claim in 
January 1996.  Nor was such mentioned on the 1996 VA 
examination or in contemporaneous private medical records.  
Therefore, the Board does not find any potential for 
prejudice in the effective date determination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (1999) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim or date of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

The Board has reviewed the arguments in this claim in favor 
of an earlier effective date for a 10 percent evaluation for 
urethral stricture.  Basically the theory underlying the 
claimed retroactive entitlement relies upon the argument that 
treatment had been provided all along for manifestations 
compensable under the selected rating scheme.  As a result of 
a previous RO decision in this case regarding the disability 
rating, the claim for an earlier effective date is limited by 
the constraints of clear and unmistakable error (CUE) 
analysis.  Unappealed rating decisions are final as to the 
matter decided in the absence of a timely appeal.

The appellant appears to argue that he did not receive 
adequate notice and appeal rights as provided in the 
regulations in effect at that time of the 1978 rating 
decision.  While the Ashley case dealt with regularity in 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied the presumption of regularity 
to procedures at the RO level.  There is no evidence or 
argument sufficient to rebut the presumption of regularity in 
RO operations when his compensation claim was initially 
considered.

The presumption of regularity thus dictates that in the 
normal course of business, the RO would have provided the 
veteran a summary of his benefit entitlement, denial of 
service-connected benefits, and appeal rights.  In this case 
there is nothing contained in the record to indicate that 
anything unusual happened as to the location of the record 
which would have prevented the RO from following its usual 
procedures.  

Indeed, the record appears to confirm that the usual 
procedures were followed.  That is, the claim was considered 
for entitlement to compensation benefits, and he was notified 
at his address of record that he was entitled to service-
connected benefits, and given notice of appeal rights if he 
disagreed with an assigned rating. This correspondence to the 
veteran was not returned to the RO undelivered.  Therefore, 
the Board finds that the rating decision became final.

The record shows that VA responded to the inquiry in 1982 
made on behalf of the veteran by elected officials he had 
contacted.  The Board may reasonably presume that the elected 
officials advised the veteran of VA's response.  Therein, in 
essence, he was advised to submit evidence.  As the record 
does not reflect that he did anything to advance a claim for 
increase, if such was intended it was abandoned.  38 C.F.R. 
§§ 3.155, 3.157, 3.158.

Implicit in the claim for an earlier effective date for 
increase is one to establish an earlier effective date for 
service connection.  The claims are not necessarily 
inextricably intertwined.  The veteran has mentioned the 
correspondence with VA around the time he was separated from 
the service and the record does show that.  

However the effective date for service connection for 
urethral stricture was set in February 1978, several years 
later.  The decision in 1978 would appear to be final in the 
absence of CUE.  Alternatively, the veteran may seek review 
under the VA Secretary's authority to grant equitable relief 
under 38 U.S.C.A. § 503(a) which is within the sole 
discretion of the Secretary.  See, for example, Smith v. 
Gober, No. 98-255 (U.S. Vet. App. Aug. 31, 2000) and Erspamer 
v. Brown, 9 Vet. App. 507, 511-12 (1997).  

The Board observes that the basis for the January 30, 1996 
effective date is readily apparent from the record.  The RO 
concluded that the record did not show an ascertainable 
increase in the service connected disability earlier than the 
date of claim, that is it was first ascertained during VA 
examination in early 1996.  Thus in the absence of CUE the 
Board must find that the record does not support an earlier 
date than selected by the RO.  The RO applied 38 C.F.R. 
§ 3.400 to establish an effective date that coincided with 
the claim for increase when such was received.  The RO in 
1996 supported a 10 percent rating by applying 38 C.F.R. 
§ 4.7 and recently revised Diagnostic Code 7518 criteria.  
The provisions of 38 C.F.R. § 3.114 would not allow for an 
earlier date given the facts of this case.  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (1999), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

As noted previously the veteran has not articulated a claim 
for an earlier effective date for the 10 percent evaluation 
based upon CUE and such claim has not been reviewed by the RO 
in the first instance.  Further, the Board must observe that 
the representative's reference to Myler v. Derwinski, 1 Vet. 
App. 571 (1991), is appropriate to a CUE determination rather 
than the matter at hand given its facts.

The Board will point out to the veteran that the specific 
elements of a CUE claim are set forth in Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) as a three-pronged test for 
purposes of determining whether such error is present in a 
prior determination.  For purposes of determining whether CUE 
is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  The veteran is 
referred to the recently enacted 38 U.S.C.A. §§ 5109A, 7111 
and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O) 
regarding a claim of such error in a prior Board decision.


ORDER

An effective date earlier than January 30, 1996 for a 10 
percent disability rating for urethral stricture is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


